DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  the claimed limitation is already claimed in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,6,9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Austin (US 20160157589 A1) in view of Allen (US 20160302390 A1) and Erasmus (US 4059111 A).
For claims 1 & 10, Austin teaches a utility hydration pet vest, the vest comprising: 
a body portion (102,104,106, etc.) defined by an inner surface and an outer surface (surfaces can be seen from the figures, self-explanatory), 
the body portion further defined by a shoulder section (at ref. 104), and a rear section (any area from ref. 102 to ref. 106) having an overlaying outside pocket layer (any one of 112a,112b,122,124) on the outer surface of the body portion, 
the outside pocket layer being formed along a dividing line (not numbered but can be seen as the border stitching around the pocket) to define an isolated liquid compartment (compartments of 112a,112b) having a bladder (410), 
the outside pocket layer further being formed along the dividing line to define an isolated utility compartment (compartment of any one of ref. 122,124) having an access opening (not numbered but can be seen in fig. 8 at ref. 114 and ref. 122), 
the utility compartment operable to receive and store a dispensing tube (400) defined by a pump end (end of the tube 400 that connects to the pump 408) and a free end (402) in fluid communication with the isolated liquid compartment; 
a pair of front fastening straps (126) disposed at the shoulder section (at ref. 102 or 104 area) of the body portion, the front fastening straps comprising a front detachably attachable end(110); and 
a pair of rear fastening straps (126) disposed at the rear section (at ref. 106 area) of the body portion, the rear fastening straps comprising a rear detachably attachable end (110); 
wherein a pump (408) is disposed at the pump end of the dispensing tube (fig. 8), with the pump end terminating in a fluid dispensing outlet (the outlet is the opening that attaches to the pump) such that water pumped from the fluid dispenser is drawn from the bladder (410), through the dispensing tube (400) and dispensed from the fluid dispensing outlet; and
a bowl fastener (fig. 9, the bowl 900 has a handle-like member with hook and loop fastener) adapted to be attached to a bowl (900).
However, Austin is silent about the body portion further defined by a shoulder section forming a pair of openings; a handle attached at the pump end adjacent to the handle so that the handle can be held while walking a dog with the pump maintained adjacent to the handle; and the bowl fastener detachably couples the collapsible drinking bowl with the dispensing tube. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the bowl fastener of Austin to detachably coupling the collapsible drinking bowl with the dispensing tube, depending on the user’s preference to do so, for the bowl fastener can structurally allow the user to perform the attachment if he/she wishes to do so. 
Allen teaches a pet vest comprising a body portion further defined by a shoulder section forming a pair of openings (see examiner’s illustration below). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a shoulder section forming a pair of openings as taught by Allen in place of the should section without a pair of openings of Austin in order to further secure the vest onto the pet in the front area of the pet. 

    PNG
    media_image1.png
    439
    676
    media_image1.png
    Greyscale

 	Erasmus teaches a liquid dispenser comprising a dispense tube (4), a pump (5) and a handle (7 and/or 9) is attached at the pump end adjacent to the handle so that the handle can be held while walking a dog with the pump maintained adjacent to the handle (adjacent is a broad term with a meaning of “lying near, close, or contiguous” www.dictionary.com; thus, the handle and the pump are considered to be adjacent with each other). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a handle as taught by Erasmus disposed at the pump end of the dispensing tube of Austin in order to provide the user with a grasping area when holding the tube. 
For claim 6, Austin as modified by Allen and Erasmus teaches the utility hydration pet vest as described above, and further teaches wherein the front limbs of the dog pass through the pair of openings 13in the body portion (as taught by Allen for he was relied on for the pair of openings).  
For claim 9, Austin as modified by Allen and Erasmus teaches the utility hydration pet vest as described above, and further teaches that it would be implied in Austin that there are stitching used to attach the parts of the vest. In the event that it is not, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the divided line of Austin as modified by Allen and Erasmus be stitched, since stitching is notoriously well-known in the art of vest making for attachment of pockets or accessories or the like. 
For claim 11, Austin as modified by Allen and Erasmus teaches the utility hydration pet vest as described above, and further teaches wherein the bladder comprises a polyurethane rubber sheet (para. 0090 of Austin).  
For claim 12, Austin as modified by Allen and Erasmus teaches the utility hydration pet vest as described above, and further teaches wherein a liquid in the isolated liquid compartment comprises water (para. 0065,0090 of Austin).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Austin as modified by Allen and Erasmus as applied to claim 1 above, and further in view of Richards (US 20060090711 A1).
 	For claim 2, Austin as modified by Allen and Erasmus teaches the utility hydration pet vest as described above but is silent about wherein the body portion is fabricated from a nylon, polyester blend.
	Richards teaches a pet vest comprising a body portion (38) is fabricated from a nylon, polyester blend (para. 0021). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the body portion of Austin as modified by Allen and Erasmus be fabricated from a nylon, polyester blend, as taught by Richards, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (for water-resistant property).  In re Leshin, 125 USPQ 416.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Austin as modified by Allen and Erasmus as applied to claim 1 above, and further in view of Lobanoff (US 20030150400 A1).
 	For claim 13, Austin as modified by Allen and Erasmus teaches the utility hydration pet vest as described above but is silent about wherein the front and rear fastening straps comprise a 2 inch polyester webbing material.  
	Lobanoff teaches an animal vest comprising fastening straps that are made of polyester webbing material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the front and rear fastening straps of Austin as modified by Allen and Erasmus be made of polyester webbing material as taught by Lobanoff, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (for strong reinforcement).  In re Leshin, 125 USPQ 416.
	Austin as modified by Allen, Erasmus, and Lobanoff is silent about have the polyester webbing material be 2 inch. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the polyester webbing material of Austin as modified by Allen, Erasmus, and Lobanoff be 2 inch, depending on the degree of reinforcement the user wishes the straps to have, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	For claim 14, Austin as modified by Allen, Erasmus, and Lobanoff teaches the utility hydration pet vest as described above but is silent about wherein the fastening straps comprise a slider adjuster.  In addition to the above, Lobanoff further teaches a slider adjuster (212) for the fastening strap (fig. 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a slider adjuster as taught by Lobanoff in the straps of Austin as modified by Allen, Erasmus, and Lobanoff in order to allow length adjustment of the straps. 
	For claim 15, Austin as modified by Allen, Erasmus, and Lobanoff teaches the utility hydration pet vest as described above but is silent about wherein the front and rear detachably attachable ends comprise a snap-fit buckle.  In addition to the above, Lobanoff further teaches snap-fit buckle (52) for attaching ends of the straps. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ snap-fit buckle as taught by Lobanoff in place of the buckle system of Austin as modified by Allen, Erasmus, and Lobanoff in order to allow easier removable of the ends. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Austin as modified by Allen and Erasmus as applied to claim 1 above, and further in view of Milson (US 20070272170 A1). 
 	For claim 16, Austin as modified by Allen and Erasmus teaches the utility hydration pet vest as described above but is silent about a heating element operable to heat the body portion and a cooling element operable to cool the body portion, and the heating element and the cooling element are set in different positions on the vest.  
	Milson teaches an animal vest comprising a heating element operable to heat the body portion (para. 0018) and a cooling element operable to cool the body portion (para. 0018). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a heating element and a cooling element as taught by Milson in the body portion of Austin as modified by Allen and Erasmus in order to provide therapeutic effect or heating for the animal. 
	The combination of Austin as modified by Allen, Erasmus and Milson is silent about the heating element and the cooling element are set in different positions on the vest. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use both heating and cooling elements in different positions or pockets on the vest of Austin as modified by Allen, Erasmus and Milson, depending on the different areas of the animal’s body that need hot and/or cold treatment or therapy. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Austin (as above) in view of Allen (as above), Erasmus (as above), and Lobanoff (as above).
 	The limitation for claim 18 has been explained in the above, thus, please see above. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Austin as modified by Allen, Erasmus, and Lobanoff as applied to claim 18 above, and further in view of Milson (as above). 
 	The limitation for claim 19 has been explained in the above, thus, please see above.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Austin (as above) in view of Allen (as above), Erasmus (as above), Milson (as above), Lobanoff (as above).
 	The limitation for claim 20 has been explained in the above, thus, please see above. There are no other elements in Austin that are different from the claimed invention so Austin does teach within the scope of consisting of as combined with Allen, Forbers, Milson, and Lobanoff. 
Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.
Applicant argued that, notably, the claims now require that the handle be attached adjacent to the handle such that the handle can be held while walking a dog with the pump maintained adjacent to the handle. Nowhere in the cited prior art can be found such an aspect. For example, the Examiner cited to Erasmus in rejecting the handle near the pump. The Applicant directs the Examiner to FIG. 1 of Erasmus, which depicts the handle 7 downstream from the pump 5, with the two being separated by an extensive length of flexible tube 4. Attached to the handle 7 is "a substantially rigid U-shaped conduit l" (see Erasmus, Col. 2, lines 23-25). The flexible tubing 4 is formed to have a considerable length, which is crucial to allow the user to use the handle 7 to manipulate the attached rigid U-shaped conduit 1. In other words, the handle 7 is decidedly separated from the pump 5 to allow for flexibility and the ability to manipulate the handle 7 in a manner that is distinct from the pump 5. Thus, the handle 7 is certainly not adjacent to the pump 5. 

	First, the definition of adjacent is “lying near, close, or contiguous” (www.dictionary.com), thus, it is clear from Erasmus that the handle and the pump are considered to be adjacent with each other because they are near or close to each other. 
Second, applicant’s comment of “the handle 7 downstream from the pump 5, with the two being separated by an extensive length of flexible tube 4” is merely applicant’s own interpretation because one of ordinary skill in the art would not fathom that the handle is “extensive” in length from the pump because based on human anatomy, the two arms are not that far away to be that “extensive”. One hand of the user has to hold the pump end at ref. 5 and the other hand has to hold it at either ref. 7 or ref. 9, thus, the distance between the two hands are not that “extensive”. 
Third, “adjacent” would depend on how the user’s hands are placed apart from each other. For example, the user can hold the pump 5 in one hand and have the handle end 7,9 close by to the other hand. 
In conclusion, arguing the “adjacent” concept between the handle and the pump for Erasmus it not persuasive due to the condition as presented above, especially with the given definition of “adjacent”. 
 	Applicant argued that, as a preliminary matter, the Examiner cited to above to include the Graves reference. There is no Graves reference earlier in the Office Action. Thus, for that reason alone, the Applicant respectfully requests that the Examiner withdraw this rejection.

 	The examiner inadvertently included Graves in the previous rejection, thus, the above rejection has removed Graves. The limitation as relied on Graves has been canceled by applicant. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643